           Case 1:20-cv-01084-VEC Document 13 Filed 03/12/20 Page 1 of 2

 Sheehan & Associates, P.C.                             505 Northern Blvd Ste 311, Great Neck NY 11021-5101
 spencer@spencersheehan.com                                       tel. 516.303.0552        fax 516.234.7800
                                                               March 12, 2020         USDC SDNY
 District Judge Valerie E. Caproni                                                    DOCUMENT
 United States District Court                                                         ELECTRONICALLY FILED
 Southern District of New York                                                        DOC #:
 40 Foley Square                                                                      DATE FILED: 3/13/2020

                          MEMO ENDORSED
 New York, NY 10007
                                                                      Re: 1:20-cv-01084-VEC
                                                                          Hamilton v. Orgain, Inc.
 Dear District Judge Caproni:

         This office represents the plaintiff. In accordance with your Honor's Individual Practices
 in Civil Cases, plaintiff and defendant request an adjournment of the Initial Conference
 until Thursday, May 14, 2020.

         The original date for the Initial Conference is Friday, March 20, 2020 and the submission
 of the joint letter is to be filed no later than Thursday, March 12, 2020. There have been no
 previous requests for adjournment of this date. No previous request was granted or denied. The
 reason for this request is because the parties are in negotiation for defendant to accept formal
 service of process. Plaintiff anticipates defendant will execute a waiver of service within the next
 two to three weeks.

         Plaintiff requests an adjournment of at least forty-five (45) days so that defendant can sign
 and return the waiver of service, evaluate the case and discuss it with the undersigned in advance
 of the date by which defendant's answer or response to the complaint is due. The requested
 adjournment will permit the parties to consider defendant's possible responsive pleading or answer,
 an amended complaint by defendant or a resolution of this action based on good faith
 negotiations. This request is submitted at least 48 hours prior to the date of the conference. Thank
 you.
                                                                Respectfully submitted,
Application DENIED.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
The Court notes that the parties may participate in
the IPTC via teleconference, but they must notify
the Court no later than March 18, 2020, if they
wish to do so.
SO ORDERED.


                              3/13/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
          Case 1:20-cv-01084-VEC Document 13 Filed 03/12/20 Page 2 of 2



                                       Certificate of Service

I certify that on March 12, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
